Citation Nr: 0827936	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbosacral spine (claimed as back condition).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracic spine 
disorder (claimed as back condition).

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right shoulder 
disability. 

6.  Entitlement to service connection for carpel tunnel 
syndrome, right wrist (major).

7.  Entitlement to service connection for carpel tunnel 
syndrome, left wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training from May 
1982 to August 1982.  The appellant had additional active 
duty for training periods from January 1982 to June 1997 and 
from December 1999 to March 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in October 2005.  A hearing in front of 
the Decision Review Officer (DRO) was held in August 2007.  
Transcripts of the hearings have been associated with the 
claims file.


FINDINGS OF FACT

1.  The appellant's degenerative disc disease of the cervical 
spine with canal stenosis, neuroforaminal stenosis, mild cord 
compression at C5/6 and disc herniation at C3/4 did not begin 
in service and is not related to any incident of service.

2.  Degenerative disc disease of the lumbosacral spine with 
facet hypertrophy at L3/4, L4/5 and L5/S1 did not begin in 
service and is not related to any incident in service.  

3.  The appellant's tight canal at the fifth thoracic 
vertebral level was not manifest in service and is not 
otherwise related to service.  

4.  Tendonitis and rotator cuff tear of the left shoulder 
were not manifest in service and are not otherwise related to 
service.

5.  Chronic tendonitis and bursitis of the right shoulder 
were not manifest in service and are not otherwise related to 
service.

6.  Carpel tunnel syndrome of the right wrist and of the left 
wrist was not manifest in service and is not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine with 
canal stenosis, neuroforaminal stenosis and mild cord 
compression at C5/6, and disc herniation at C3/4 was not 
incurred in or aggravated by service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.303, 3.307, 3.309 (2007).

2.  Tendonitis and rotator cuff tear of the left shoulder 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.303 (2007).

3.  Chronic tendonitis and bursitis of the right shoulder 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.303 (2007).

4.  Carpel tunnel syndrome of the right wrist was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 
(2007).

5.  Carpel tunnel syndrome of the left wrist was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 (2007).

6.  Degenerative disc disease of the lumbosacral spine with 
facet hypertrophy at L3/4, L4/5 and L5/S1 was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 (2007).

7.  A disability of the thoracic spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The VCAA notice 
in this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a letter of September 2002 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that the essential fairness of 
the adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of August 2007.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
appellant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The appellant has not been afforded a VA examination for his 
claims.  However, under the facts of this case, the Board has 
no duty to provide a VA examination or obtain a medical 
opinion.  In that regard, the Board notes that there is no 
competent evidence which shows even an indication of an 
association between the appellant's service and his claimed 
disabilities.  The Board has carefully considered the Court's 
language in McLendon that the threshold for showing this 
association is a low one.  However, there is a threshold.  In 
this case there is no evidence of continuity of 
symptomatology.  Nor is there any even speculative medical 
evidence of an association.  Rather, only the appellant's 
contentions provide any suggestion of such associations.  The 
Board does not find the appellant's contentions to rise to 
the level of the "indication of an association" referred to 
in 38 U.S.C.A. § 5103A or in McClendon.  The appellant is not 
competent to provide a medical opinion on such a complex 
issue, therefore his opinion as to a causation relationship 
in these particular matters is not an indication of an 
association.  Therefore, a medical examination is not 
necessary.

The Board notes that the appellant's service medical records 
have not been associated with the claims file.  The record 
shows that the AOJ contacted NPRC, William Beaumont Amy 
Hospital, and the State of New Mexico's Department of 
Military Affairs in an attempt to locate any available 
records.  Unfortunately, all responses were negative.  In 
addition, in a letter dated in April 2003, the appellant was 
informed that his service medical records could not be found 
and was provided with information on alternative evidence 
which he could submit in order to prove his claim.  He did 
not respond to the AOJ's request.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Private 
medical records have been associated with the file.  A Travel 
Board hearing was held in October 2005.  Private medical 
treatment records have been obtained.  The Board notes that 
at the DRO hearing of August 2007, the appellant testified 
that he was receiving Social Security disability benefits.  
However, in a response of September 2007 the Social Security 
Administration stated the appellant was not entitled to 
receive Social Security disability and therefore, there were 
no medical records on file.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following active service in a period of war or following 
peacetime active service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period.  It provides that 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake, 524 F. 3d. 1306 May 1, 2008).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) ("an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status"); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant is claiming service connection for a cervical 
spine disability, a back disability, a left and a right 
shoulder disability, and carpel tunnel syndrome of the right 
and left hand.  After a careful review of the evidence of 
record, the Board finds that the evidence is against a 
finding of service connection for the claimed disabilities.

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

The record is clear that the appellant has disabilities of 
the cervical spine, lumbosacral spine, thoracic spine, and 
both shoulders, and has been diagnosed with carpel tunnel 
syndrome on both wrists.  

In regards to the cervical spine, private medical records of 
October 2000 note a diagnosis of mild central disc herniation 
at C3/4.  An MRI of May 2002 notes a diagnosis of 
degenerative disc disease at C3/4 with canal stenosis, 
neuroforaminal stenosis and mild cord compression at C5/6.  
X-rays of December 2004 note a disc herniation.  Cervical 
fusion was accomplished in June 2005.

In regards to the left shoulder, private medical records of 
January 1999 note that the appellant reported an injury to 
the left shoulder in January 1999.  An April 1999 MRI report 
notes a history of no known injury. In May 1999 he was 
diagnosed with tendonitis.  A letter of September 2002 from 
the appellant's private physician notes that the appellant 
reported he injured his left shoulder when he was arrested in 
March 2000.  An MRI of November 2004 notes tendonopathy and 
acromioclavicular joint arthrosis but no full thickness tear 
at the rotator cuff.

In regards to the right shoulder, private medical treatment 
records of December 2000 note MRI findings of chronic 
tendonitis.  In January 2001 he was diagnosed with bursitis.  
Treatment records of June 2007 note that the appellant 
reported rotator cuff symptoms started in 2003.  A July 2006 
x-ray showed mild degenerative changes in the 
acromioclavicular joint.  

In regards to the carpel tunnel, the Board notes that private 
medical treatment records of April 2000 note a diagnosis of 
carpel tunnel of the left hand.  Treatment records of 
December 2004 note that the appellant had no symptoms 
associated with carpel tunnel of the left hand.  Records of 
June 2002 note surgery for carpel tunnel release of the right 
hand.  Treatment records of June 2007 note that the appellant 
reported symptoms of carpel tunnel on the right hand since 
2002.

In regards to the lumbar spine and thoracic spine 
disabilities, the Board notes that private medical records of 
April 2000 show MRI findings positive for a tight canal with 
pathology at the fifth thoracic vertebral level most likely 
due to disc protrusion; and canal stenosis from L3/L4 and 
distally with an apparent disc herniation at L3/4, possibly a 
right and left sided disc herniation at L4/L5 and a left 
sided disc herniation at L5/S1.  Private medical treatment 
records dated that same month show the appellant complained 
of and was treated for low back pain.  Private medical 
treatment records of August 2000 show that the appellant 
underwent a left L5/S1 discectomy, foraminotomy.  In 
September 2002 the appellant's private physician reported 
treating him for sacral radiculopathy and lumbar dysectomy.  
He noted the appellant underwent L5-S1 disc surgery in August 
2000 and that the appellant reported low back pain was due to 
lifting heavy shells while in the National Guard in 1997.  
The appellant further stated that he was previously employed 
servicing a missile battery where he also had to lift 
missiles.  MRI of October 2000 showed degenerative disc 
changes at L3/4, L 4/5 and L5/S1 and a small central disc 
protrusion at the L5/S1 level with mild foraminal stenosis.  
Private medical treatment records dated that same month note 
the appellant complained of sudden low back pain when he was 
playing basketball and tried to throw the ball.  Diagnostic 
studies including MRIs and X-rays from August 2002 to January 
2007 continue to show findings of degenerative changes of the 
lumbar spine.  Thoracic spine series was negative.  Private 
medical records of January 2007 note the appellant reported a 
history of low back pain after a motorcycle accident in 1984.  

At the DRO hearing the appellant testified that he was 
involved in a serious motorcycle accident in 1984 and that is 
when most of his pains and problems started.  He stated he 
did not know when his cervical spine problems started, but 
that he started getting treatment for his cervical spine in 
2000.  He further testified that his right shoulder pains 
started since the 1980's and that lifting the heavy radios 
while serving in the National Guard made the shoulders sore, 
but that he was never sent to the hospital for the pain, he 
was just given Ibuprofen.  He testified he injured his left 
shoulder during summer camp probably in 1987 and that he went 
to the medics and was only given Ibuprofen.  He also stated 
that he first noticed his carpel tunnel syndrome in 1999 when 
it started with just pain while he was at Ft. Sill for winter 
training with the National Guard.  He did not report it to 
the National Guard and got no treatment from the National 
Guard.  Finally, he testified that he injured his back while 
in service either in 1997 or 1998 while he was stripping the 
floors at the Santa Fe School as part of his duties with the 
National Guard and that he was only treated with Ibuprofen.

There being diagnosed disabilities of the cervical spine, 
thoracic spine, lumbosacral spine and both shoulders, and a 
diagnosis of carpel tunnel syndrome on both wrists, the 
remaining issue is whether there is a nexus to a disease or 
injury in service.  

Cervical spine, lumbosacral spine, thoracic spine and right 
shoulder

The appellant is claiming service connection for cervical 
spine, lumbosacral spine and thoracic spine disabilities, and 
a disability of the right shoulder.  After a careful review 
of the evidence of record the Board finds that the evidence 
is against a finding of service connection.  

At the outset the Board notes that the appellant has been 
diagnosed with arthritis of the cervical spine (degenerative 
disc disease), thoracolumbar spine and the right shoulder; 
however, the presumption of service connection for arthritis 
is not applicable as the appellant did not have active 
service but only ACDUTRA and INACDUTRA.  38 U.S.C.A. 
§ 101(24) (2002); 38 C.F.R. §§ 3.307, 3.309.  

Although degenerative disc and joint disease at the cervical, 
thoracic and/or lumbar segments of his spine and bursitis, 
tendonitis and degenerative changes of the acromioclavicular 
joint of the right shoulder are shown, there is no competent 
evidence of record of a nexus to any period of ACDUTRA or 
INACDUTRA.  There is no medical opinion of record which 
relates the appellant's diagnoses to any period of ACDUTRA or 
INACDUTRA.  In fact, most private medical treatment records 
note that the appellant's reports that problems with his 
neck, low back and right shoulder started after a motorcycle 
accident in 1984 which the appellant stated at the DRO 
hearing was not during ACDUTRA or INACDUTRA with the National 
Guard.  The Board acknowledges that the appellant has claimed 
that his neck, thoracic spine, lumbosacral spine and right 
shoulder pain were aggravated by his work during ACDUTRA 
periods.  He has specifically stated that his right shoulder 
and back would hurt after lifting heavy radios during ACDUTRA 
periods.  However, there is no competent evidence that the 
appellant's cervical spine, thoracic spine, lumbosacral spine 
or right shoulder disabilities were aggravated by any ACDUTRA 
or INACDTRA with the National Guard.  Available medical 
records do not indicate any sudden worsening of symptoms, but 
rather ongoing treatment.  The reports surrounding his August 
2000 lumbar discectomy did not indicate any association of 
onset or symptomatic worsening with any period of duty.  

Efforts have been made to procure service medical records 
pertaining to the appellant.  However, with regard to his 
assertions as to the onset or aggravation of his 
disabilities, he has been vague about any specific period of 
ACDUTRA or INACDUTRA.  As noted above, he admits that the 
1984 accident did not occur during any period of such duty.  
Moreover, it is apparent that he has been a longtime member 
of the Guard, and although he has had periods of ACDUTRA and 
INACDUTRA, a significant part of the duties he has performed 
for the Guard has been as a member not in ACDUTRA or 
INACDUTRA status or as an employee of the Guard.  That he may 
have acquired or aggravated a disability while a member of 
the Guard does not form a basis for service connection unless 
it can be shown that the acquisition or aggravation occurred 
during ACDUTRA or, in the case of injury only, INACDUTRA

In regards to the lumbosacral spine disability claim, the 
Board acknowledges that the appellant introduced a letter 
from Staff Sergeant G.D.L.R. of July 2007 which states that 
he was a Medic with the National Guard at the same time as 
the appellant and that he observed the appellant being 
examined by the physician's assistant for complaints of 
severe back pain.  However, the Board notes that the 
statement is vague in that it does not provide the date or 
even a time frame during which the observations were made.  
Therefore, it does not establish a nexus to ACDUTRA service.  

In essence the only evidence of record of a link between the 
appellant's cervical spine, thoracic spine, lumbosacral spine 
and right shoulder disabilities, and ACDUTRA or INACDUTRA is 
the appellant's own assertions.  However, he is not competent 
to render opinions on medical causation, see Layno v. Brown, 
6 Vet. App. 465 (1994), and his vagueness as to the specific 
time of performance of ACDUTRA and INACDUTRA as opposed to 
performance of duties as a member or employee of the National 
Guard renders his assertions of no probative value.  
Accordingly, service connection for cervical, thoracic and 
lumbar spine disabilities and a disability of the right 
shoulder is denied.

Left shoulder

The appellant is claiming service connection for a left 
shoulder disability.  As noted above, the appellant has been 
diagnosed with a rotator cuff tear and tendonitis of the left 
shoulder.  However, after a review of the evidence of record 
the Board finds that the evidence is a against a finding of 
service connection for a disability of the left shoulder.  

While the appellant has been diagnosed with a left shoulder 
disability, there is no competent evidence of a nexus to 
ACDUTRA or INACDUTRA.  The appellant has testified that he 
injured his left shoulder during summer camp in 1987 and that 
he was just given ibuprofen and no diagnosis was made and 
that his left shoulder has bothered him since then.  However, 
the first evidence of treatment for a left shoulder 
disability was not until 1999 when he reported that he 
injured his left shoulder in January 1999.  Furthermore, 
private medical treatment records of September 2002 note that 
the appellant reported he injured his left shoulder while 
being arrested when the arresting officer claimed he was 
resisting arrest.  The Board finds the appellant's statements 
while seeking medical treatment to be more credible than his 
statements at the hearing provided while seeking monetary 
compensation.  Furthermore, the Board notes that a National 
Guard Annual Statement of July 2003 shows that the appellant 
had no active, ACDUTRA or INACDUTRA service from January 1998 
to December 1999.  Therefore, any disability due to injury in 
January 1999 clearly was not incurred or aggravated during a 
period of service.  The Board finds that the reliable and 
competent evidence of record shows that the appellant did not 
injure his left shoulder while on ACDUTRA or INACDUTRA.

Moreover, there is no competent evidence of record of a nexus 
to ACDUTRA or INACDUTRA service.  The only evidence of record 
of a link between the appellant's left shoulder disability 
and ACDUTRA or INACDUTRA is the appellant's own assertions.  
However, the Board notes that the appellant is not competent 
to render opinions on medical causation, see Layno, supra, 
and, significantly, his assertions are contradicted by the 
objective medical records in the file.  Accordingly, service 
connection is denied.

Carpel Tunnel Syndrome

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for carpel tunnel syndrome of the right and left 
wrist.  While there is evidence of diagnoses of carpel tunnel 
syndrome of the right and left wrist, there is no competent 
evidence of a nexus to ACDUTRA or injury during INACDUTRA.  

The appellant testified at the DRO hearing that he first 
received treatment for his carpel tunnel while in winter 
training at Ft. Sill.  He stated he could not remember the 
year exactly, but that it was probably 1999.  However, the 
first evidence of record of complaints of and treatment for 
wrist pain is not until April 2000.  Private medical 
treatment records note that the appellant also reported his 
problems with the right wrist started after his motorcycle 
accident of 1984.  The records make no mention of an injury 
or symptoms in ACDUTRA or INACDUTRA.  The Board finds the 
appellant's statements during the course of seeking medical 
treatment to be more reliable than statements provided during 
the course of seeking monetary benefits.  Moreover, as above, 
he has been vague about associating his symptoms or injury 
with a specific period of ACDUTRA or INACDUTRA as opposed to 
duties otherwise performed as a member or employee of the 
National Guard, and while subsequent medical treatment 
records note continued treatment for carpel tunnel syndrome 
on the right hand and a diagnosis of carpel tunnel syndrome 
on the left hand without symptoms, none of the records relate 
the appellant's carpel tunnel to ACDUTRA or injury in 
INACDUTRA.  

The only evidence of record of a link between the appellant's 
carpel tunnel syndrome and ACDUTRA or INACDUTRA is the 
appellant's own assertions.  However, he is not competent to 
render opinions on medical causation, see Layno, supra, and 
his vagueness as to the specific time of performance of 
ACDUTRA and INACDUTRA as opposed to performance of duties as 
a member or employee of the National Guard renders his 
assertions of no probative value.  Accordingly, service 
connection is denied.


ORDER

Service connection for a degenerative disc disease of the 
lumbosacral is denied.

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for tendonitis and rotator cuff tear of 
the left shoulder is denied.

Service connection for chronic tendonitis and bursitis of the 
right shoulder is denied.

Service connection for carpel tunnel syndrome of the right 
wrist is denied.

Service connection for carpel tunnel syndrome of the left 
wrist is denied.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


